Citation Nr: 0739060	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-26 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to 
November 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the veteran's claim cannot be fairly 
decided on the basis of the medical and lay evidence on file.  
Therefore, the claim is remanded so that a VA medical 
examination and related development may be performed.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA requires VA 
to supply a medical examination or opinion when one is 
necessary to make a decision on a claim for compensation.  38 
U.S.C.A. § 5103(A) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).

The record reflects service connection is in effect solely 
for bilateral defective hearing which is rated as 80 percent 
disabling.  

A TDIU is assigned where the schedular rating is less than 
total when the rating agency finds that a disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
there is a single service-connected disability ratable at 60 
percent or more or there are two or more service-connected 
disabilities that have a combined rating of 70 percent and at 
least one of which is rated at 40 percent or more.  See 38 
C.F.R. § 4.16 (a) (2007).

The law provides that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the veteran is 
rendered unemployable as a result of service-connected 
disabilities and if additional requirements are met.  The 
additional requirements that must be met are either those set 
out in 38 C.F.R. § 4.16(a) (an objective standard) or those 
set out in 38 C.F.R. § 4.16(b) (a subjective standard).

In denying the veteran's claim for a TDIU in February 2005, 
the RO found that the evidence had not shown that the veteran 
had been unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disability.  
The RO referred to the fact that the veteran also had 
diabetes mellitus and a bilateral knee disorder which were 
not service connected but which contributed to the his 
unemployability.

It has been held insufficient for VA merely to state that a 
veteran's unemployability is due to nonservice-connected 
rather than service-connected disabilities.  Rather, VA must 
provide in its decision an "analysis of the current degree of 
unemployability attributable to the service connected 
conditions" as distinguished from those of the veteran that 
are not service connected.  Cathell v. Brown, 8 Vet. App. 
539, 545 (1996).

While the Board has reviewed the evidence of record, it is 
unclear to what extent the veteran's bilateral defective 
hearing effects his employability, in relation to his 
nonservice-connected disorders.  As such, the claim is 
remanded so that the veteran may be scheduled for an 
appropriate VA audiological examination, with the benefit of 
the veteran's entire claims folder, so that the nature and 
extend of his bilateral defective hearing disability may be 
determined, to include its impact on the veteran's ability to 
sustain substantially gainful employment, without regard to 
his age or whether he is retired.  An assessment of his 
employment history and day-to-day functional impairment 
caused by the service-connected bilateral defective hearing 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the veteran 
for a VA audiological examination to 
determine the current severity of his 
service-connected bilateral defective 
hearing.  The entire claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  The examiner should 
review the results of any testing prior to 
completion of the report.  

The examiner must opine as to the impact 
of any functional impairment due to the 
veteran's service-connected bilateral 
defective hearing upon his ability to 
engage in substantially gainful 
employment.  An assessment of the 
veteran's employment history, educational 
background, and day-to-day functioning in 
relation to his bilateral defective 
hearing should be provided.  In forming 
the opinion, the examiner should disregard 
both the age and the nonservice-connected 
disabilities of the veteran.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  The RO/AMC shall review the veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  Specific attention 
is directed to the examination report.  
Ensure that the medical report is complete 
and in full compliance with the above 
directives.  If the report is deficient in 
any manner or fails to provide the 
specific opinion requested, it must be 
returned to the examiner for correction.  
38 C.F.R. § 4.2 (2005); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  The RO/AMC shall readjudicate the 
veteran's claim of entitlement to a TDIU.  
If the determination of the claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



